Citation Nr: 1633473	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  14-14 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to nonservice-connected pension benefits, including special monthly pension.  


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from October 1959 to February 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 letter from the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  The Veteran resides in the jurisdiction of the Regional Office (RO) in Chicago, Illinois.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's only period of active duty was from October 1959 to February 1962; he did not serve in the Republic of Vietnam.  

2.  The Veteran did not have any active military, naval, or air service during a period of war.


CONCLUSION OF LAW

The Veteran does not have the requisite wartime service to establish basic eligibility for VA nonservice-connected pension benefits.  38 U.S.C.A. §§1501, 1521 (West 2014); 38 C.F.R. §§ 3.102, 3.2, 3.3 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and a duty to assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. §§ 3.159 , 3.326(a) (2015).  However, that where the law, and not the evidence, is dispositive in a claim, those duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); Valiao v. Principi, 17 Vet. App. 229 (2003); Smith v. Gober, 14 Vet. App. 227 (2000); Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Nonservice-connected pension benefits, including special monthly pension based on the need for aid and attendance, are available to a Veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of his own willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a) (2016). 

A Veteran meets the service requirements of this section if the Veteran served in active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from that service for a service-connected disability; (3) for a period of 90 consecutive days or more and the period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j).

The periods of war at issue in the present case involve the Korean conflict and the Vietnam era.  The Korean conflict is defined as June 27, 1950, through January 31, 1955, inclusive.  38 C.F.R. § 3.2(e).  The Vietnam era is defined as the "period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period.  The period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases."  38 C.F.R. § 3.2(f).

The Veteran's separation papers, DD 214, confirm that he served on active duty from October 1959 to February 1962, and that he did not serve in the Republic of Vietnam.  Accordingly the Veteran does not have the requisite wartime service to warrant eligibility for nonservice-connected pension benefits.  

VA's determination of whether a claimant's service meets the threshold statutory requirements usually is dependent upon service department records verifying the character of a claimant's service.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).  

Since the Veteran did not have any in-country service in Vietnam he must have served between August 5, 1964 and May 7, 1975 to be eligible for nonservice-connected pension benefits.  He does not meet this requirement.  

The Board is sympathetic to the Veteran's claim but finds that the criteria for qualifying service set forth at 38 U.S.C.A. § 1521(j) and 38 C.F.R. § 3.6 are not met.  Lacking qualifying service, the basic eligibility requirements for VA nonservice-connected pension benefits are not met, and the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to nonservice-connected pension benefits, including special monthly pension, is denied.



____________________________________________
T. REYNOLDS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


